               Case 7:17-cv-08120-PMH
         Case 7-17-cv-08120            Document
                              Document 62  Filed 63  Filed on
                                                 in NYSD   11/19/20  Page 1Page
                                                              11/18/2020    of 1 1 of 1



                                                                                             David M. Hazan, Esq.
                                                                                          30 Vesey Street, 4h Floor
                                                                                       New York, New York 10007
                                                                                            Phone: (212) 577-2690
                                                                                              Fax: (212) 577-2691
                                                                                         dhazan@jacobshazan.com



                                                                       November 18, 2020
       VIA ECF
       Honorable Philip M. Halpern
       United State District Judge, SDNY
       Daniel Patrick Moynihan
       United States Courthouse
       500 Pearl Street
       New York, New York 10007

                       Re: Florence Walker v. Dr. Crossley O’Dell, 17 Civ. 8120 (PMH)

       Your Honor:

               I represent the plaintiff Florence Walker in the above-referenced matter. I write jointly
       on behalf of all parties to respectfully request a short enlargement of time, from November 18,
       2020 to November 23, 2020 for the parties to file their proposed voir dire questions, joint jury
       charge, and a joint verdict form in compliance with Rule 6(B) of the Court’s Individual
       Practices. Pursuant to the Court’s Individual Practices, the parties are trying to reach an
       agreement regarding the language and content that will be included in each of the documents due
       to be filed with the Court, and the parties have made significant progress in that regard. As the
       Court may recall, earlier this week plaintiff requested a two day enlargement of time to file these
       documents because upon receiving defendant’s proposed jury charge Upon review of certain
       portions of defendant’s proposed jury charge, it became necessary for counsel for plaintiff to
       conduct additional research about whether portions of defendant’s proposed charge were legally
       correct. Counsel for plaintiff has since completed the necessary research and based, in part, on
       the research proposed extensive amendments to defendant’s proposed jury charge. Defense
       counsel was not provided with the proposed amendments until after noon today. Consequently,
       defense counsel requires an opportunity to review the proposed amendments and meet and
       confer with counsel for plaintiff to see whether the parties reach an agreement about what should
       be contained in a jointly proposed jury charge. For these reasons, the parties respectfully request
       that the Court grant the parties’ a short enlargement of time until November 23, 2020 to file these
       documents. This is plaintiff’s second request for an extension of time for the parties to file these
       documents, and it the first request made jointly on behalf of all parties.

              We thank the Court for its consideration of this matter.

Application granted.                                                   Respectfully submitted,

SO ORDERED.                                                                 /s
                                                                       DAVID M. HAZAN, ESQ.
____________________________
Philip M. Halpern, U.S.D.J.

                                                 www.jacobshazan.com
Dated: New York, NY
       November 19, 2020
